DETAILED ACTION
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest a lid assembly with a lid main body having a lid portion with a lid sidewall projecting upwardly from a lid upper surface that extends along and is adjacent to a drinking aperture, a pivotally attached sealing member having a sealing portion sized and shaped to selectively seal the drinking aperture, the sealing member being pivotally attached to the lid main body and rotatably movable between a sealed position with the sealing portion sealing the drinking aperture and an unsealed position with the sealing portion unsealing the drinking aperture, an actuator having a manually rotatable actuation member rotatably movable between first and second rotational positions, and a cam attached to the actuation member for rotation in response to rotation of the actuation member between the first and second rotational positions, the cam having a cam face positioned to engage the lid upper surface for rotation about a first rotational axis of the cam without engagement with the lid sidewall, and a connector member extending between and connected to the sealing member and the cam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gilbert ((U.S. Application Publication No. 2012/0031902) discloses a lid assembly with a sealing member, actuator and connector member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733